Art Rejection
1.	The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

2.	Claim 1, 5 and 10 are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Mensah, U.S. pat. Appl. Pub. No. 2013/0297965.
	Per claim 1, Mensah discloses a management device which manages a network comprising one or more nodes, comprising a processor configured to:
a) acquire first data in digital (binary) format which includes error state of connection between the nodes in the network (see par 0021-0022), and
b) convert the first data into second data in viewer format (see par 0043).
	Per claim 5, Mensah teaches that first data comprises state information related to the state of the node, i.e., connection error (see par 0021).
	Claim 10 is similar in scope as that of claim 1.

3.	Claim 8 is rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Okada, U.S. pat. Appl. Pub. No. 2006/0255926.
	Okada discloses a method for managing a network comprising one or more nodes, comprising:
a) a data acquisition step of acquiring first data in binary format which indicates a state of the network (see par 0056, 0062), and
b) a data conversion step of converting the first data into second data in viewer format, i.e., XML format (see par 0057).

4.	Claims 2, 4, 12, 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Mensah in view of Okada.
	Per claims 2 and 14, Mensah does not explicitly teach that the second data is in XML format. However, the use of XML format to display network data is well known in the art as disclosed by Okada (see Okada, par 0057).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to convert the first data into any format usable by the user including XML format (see Mensah, par 0043).
	Per claims 4, 12 and 16, Mensah teaches storing/logging the errors (see Mensah, par 0021). Mensah does not explicitly teach storing the occurrence time point of the phenomenon and information identifying the phenomenon. However, Okada teaches logging event data that includes time point of the occurred event/phenomenon and information identifying the event/phenomenon (see Okada, par 0068-0071). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mensah with Okada teaching because it would have enabled providing more detail of event information to the user.


5.	Claims 3, 6, 11, 13, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mensah and Okada and further in view of Dutta, U.S. pat. Appl. Pub. No. 2017/0359222.
	Per claims 3, 13 and 15, neither Mensah nor Okada teach removing data related to intellectual property of the network from the first data. However, Dutta discloses a system for acquiring network data wherein data related to intellectual property of the network to be removed from the collected data before collected data can be used for other purposes (see Dutta par 0042).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mensah with Dutta teaching because it would have ensured confidential data of the system to be protected from unauthorized use (see Dutta par 0042).
	Per claims 6 and 17-20, neither Mensah nor Okada teach collecting data showing connection relationship of the nodes. However, Dutta teaches collecting different types of data in the network including data showing connection relationship of the nodes (see Dutta par 0033).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mensah with Dutta teaching because it would have enabled constructing a complete view/topology of the network (see Dutta par 0035).

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mensah and further in view of Kamiyama, U.S. pat. Appl. Pub. No. 2016/0142349.
	Mensah does not teach restoring the second data to the first data. However, Kamiyama teaches converting acquired event data from first format to second format for transmitting to a management device and using a data restoration to restore event data in second format back to the original first format (see Kamiyama, par 0008).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Mensah with Kamiyama teaching because it would have enabled transmitting and processing event data in the system (see Kamiyama, par 0035).


Response to Amendment
7.	Applicant’s arguments filed June 16, 2022 with respect to claims 1-8 and 10-20 have been considered but are deemed moot in view of new ground of rejection set forth above.


Conclusion
8.	Applicant's amendment necessitated the new grounds of rejection. Accordingly, THIS ACTION IS MADE FINAL. See M.P.E.P. § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 C.F.R. § 1.136(a). 
A SHORTENED STATUTORY PERIOD FOR RESPONSE TO THIS FINAL ACTION IS SET TO EXPIRE THREE MONTHS FROM THE DATE OF THIS ACTION. IN THE EVENT A FIRST RESPONSE IS FILED WITHIN TWO MONTHS OF THE MAILING DATE OF THIS FINAL ACTION AND THE ADVISORY ACTION IS NOT MAILED UNTIL AFTER THE END OF THE THREE-MONTH SHORTENED STATUTORY PERIOD, THEN THE SHORTENED STATUTORY PERIOD WILL EXPIRE ON THE DATE THE ADVISORY ACTION IS MAILED, AND ANY EXTENSION FEE PURSUANT TO 37 C.F.R. § 1.136(a) WILL BE CALCULATED FROM THE MAILING DATE OF THE ADVISORY ACTION. IN NO EVENT WILL THE STATUTORY PERIOD FOR RESPONSE EXPIRE LATER THAN SIX MONTHS FROM THE DATE OF THIS FINAL ACTION.


9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Viet Vu whose telephone number is 571-272-3977. The examiner can normally be reached on Monday through Thursday from 8:00am to 6:00pm. The Group general information number is 571-272-2400. The Group fax number is 571-273-8300.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Umar Cheema, can be reached at 571-270-3037.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/Viet D Vu/
Primary Examiner, Art Unit 2448
6/28/22